OPINION AND ORDER
This matter was submitted to the Court by the Kentucky Bar Association pursuant to SCR 3.370(5). The Board of Governors of the KBA issued findings, conclusions and recommendations as to a charge of violating the Kentucky Rules of Professional Conduct issued against respondent by an inquiry tribunal of the Bar Association. The charge stemmed from respondent’s representation of Sharon and Robert Floss.
The unanswered charge includes three counts. The first count alleges Goodrich violated SCR 3.130-1.1 by failing and refusing to secure entry of an order naming the appropriate obligor on a debt after accepting $150.00 for his services and agreeing to secure entry of the order. The second count alleges that Goodrich violated SCR 3.130-1.4 by failing and refusing to respond to repeated attempts by the Flosses to communicate with Goodrich to determine the status of the legal matter they entrusted to him. Goodrich has also allegedly violated SCR 3.130-1.16(d) by failing, after a written demand was made, to return or provide information regarding the unearned fee paid for his services.
The Board of Governors unanimously recommended Goodrich be found guilty on all counts of the charge. A majority of the Board of Governors further recommended Goodrich be suspended from the practice of law for one year and be referred to Lawyers Helping Lawyers.
Pursuant to SCR 3.370(9), this Court adopts the decision of the Board of Governors relating to all matters pertaining to Donald F. Goodrich, II.
IT IS THEREFORE ORDERED:
That Donald F. Goodrich, II, be suspended from the practice of law in the Commonwealth of Kentucky for a period of one year. The period of suspension shall be served *341consecutively to the one year suspension respondent is already serving by order of this court entered April 22, 1993 and shall continue until such time as he is reinstated to the practice of law by order of this court pursuant to SCR 3.510. We recommend that respondent seek the help of Lawyers Helping Lawyers.
Respondent is directed to pay all costs associated with this action and any related proceedings.
All concur except WINTERSHEIMER, J., not sitting.
ENTERED: November 24, 1993.
/s/ Robert F. Stephens
Chief Justice